Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed with RCE on 02/08/2021:
Claims 1 and 4-8 have been examined.
Claims 2-3 have been canceled by Applicant.
Claims 1 and 4-8 have been allowed.

Response to Amendment
ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search, the examiner was able to find the closest prior art of record, which is Endo (Pub. No.: JP 2009270886A) taken either individually or in combination with other prior art of Hatano (Pub. No.: JP 2007111247A), Enomoto (Pub. No.: US 2017/0080856A1) and Ono (Pub. No.: US 2016/0134714A1), who describe an on-vehicle navigation device capable of displaying information of an attention guide point on a guide route, intelligibly to a user; this on-vehicle navigation device having a function for searching for a guide route including an attention point to a destination, and guiding a vehicle along the guide route, has a display means, a storage means for storing map data, one's own vehicle position detection means for detecting a present position of the own vehicle, and a control means for generating simplified map data acquired by extracting and compressing map data of the periphery of each attention point on the guide route from the storage means; when receiving an instruction for displaying a simplified map of the periphery of an attention point, the control means that halves a screen of the display means into an upper screen and a lower screen, displays a discrimination number for discriminating an attention point and a simplified map image of the periphery of the attention point on the upper screen, and displays a map image of the periphery of the present position of the own vehicle on the lower screen.
Applicant’s arguments in remarks filed on 02/08/2021 were persuasive.


In regards to claims 1 and 4-8, Endo (Pub. No.: JP 2009270886A), Sicconi (Pub. No.: US 2019/0213429A1) and Kubota (Pub. No.: US 2004/0225416A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
a terminal device included in a group communication system / group communication method in a group communication system comprising multiple terminal devices installed in movable objects that are different from each other as one terminal device and a server which is provided independently of the multiple 
determining, when voice of occupants in one movable object is input as state information, whether a predetermined state change has occurred in the one movable object based on the state information;
in response to determining that the predetermined state change has occurred, acquiring, as attention information, state-changed position information indicating a state-changed position that is a position of the one movable object when the predetermined state change has occurred and attention voice information including an attention content for the state-changes position as voice of the occupants in association with each other; 
outputting the attention information from other terminal devices installed in other of the moveable objects that is received from the server; 
and in the server, 
identifying, in response to receipt of the attention information from the one terminal device installed in the one movable object, the one terminal device that is a transmission source of the attention information; 
adding identification information of the one terminal device that is the transmission source to the attention information and transmitting the attention information to the terminal devices.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/YURI KAN, P.E./Primary Examiner, Art Unit 3662